Opinion issued September 3, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-08-00472-CV
———————————
TIN, Inc. D/B/A Temple-Inland, Formerly Gaylord Container
Corporation,
Appellant
V.

Action Box
Co., Inc.,
Appellee

On Appeal from the 234th District
Court
 Harris County, Texas

Trial Court Case No. 2003-63481
 

MEMORANDUM OPINION
The parties have filed a joint motion
to render a judgment effectuating the parties’s agreement.  See
Tex. R. App. P. 42.1(a)(1). The
motion is granted.  Accordingly, we
withdraw our judgment of March 25, 2010 and lift the stay entered on August 16,
2010.  We set aside the trial court judgment and render judgment in accordance with the parties’ agreement that each
party take nothing by its claims and that each party bear its own costs. 
The Clerk is directed to issue
mandate within 10 days of the date of this opinion.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Hanks, Higley,
and Bland.